UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K TANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number000-50615 PDC 2003-A Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 51-0452053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code(303) 860-5800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No T Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No T Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No T State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. There is no trading market in the Partnership’s securities.Therefore, there is no aggregate market value. As of June 30, 2010, the Partnership had 424.15 units of limited partnership interest and no units of additional general partnership interest outstanding. PDC 2003-A LIMITED PARTNERSHIP INDEX TO REPORT ON FORM 10-K Page PART I Explanatory Note to This Comprehensive Annual Report 1 Special Note Regarding Forward Looking Statements 8 Item 1 Business 9 Item 1A Risk Factors 22 Item 1B Unresolved Staff Comments 31 Item 2 Properties 31 Item 3 Legal Proceedings 32 Item 4 [Removedand Reserved] 32 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 Item 6 Selected Financial Data 35 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 7A Quantitative and Qualitative Disclosures About Market Risk 51 Item 8 Financial Statements and Supplementary Data 55 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 55 Item 9A(T) Controls and Procedures 57 Item 9B Other Information 61 PART III Item 10 Directors, Executive Officers and Corporate Governance 62 Item 11 Executive Compensation 66 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 66 Item 13 Certain Relationships and Related Transactions, and Director Independence 67 Item 14 Principal Accountant Fees and Services 68 PART IV Item 15 Exhibits and Financial Statement Schedules 69 Signatures 72 Financial Statements F-1 Index PART I Explanatory Note to This Comprehensive Annual Report PDC 2003-A Limited Partnership, which was funded on April 30, 2003 and commenced operations on April 30, 2003, filed Annual Reports on Form 10-K for the period from April 30, 2003 (date of inception) to December 31, 2003 and for the twelve month period ended December 31, 2004 on March 29, 2004 and April 15, 2005, respectively.In addition, the Partnership filed Quarterly Reports on Form 10-Q for the quarters ended March 31, 2005 and June 30, 2005 on May 16, 2005 and July 22, 2005, respectively. Petroleum Development Corporation (hereafter the “Managing General Partner” or “PDC”), which conducts business under the name PDC Energy, is the Managing General Partner of the Partnership. In connection with preparation of the Partnership’s financial statements for the quarter ended September 30, 2005, the Managing General Partner undertook a review of its accounting for derivatives, asset retirement obligations and certain aspects of its accounting for natural gas and oil properties.As a result of PDC’s review, on November 11, 2005, the Managing General Partner and the Managing General Partner’s Audit Committee concluded, that because of errors identified in those financial statements, all of the Partnership’s previously issued financial statements should be restated and therefore should no longer be relied on.Additionally, in the course of preparing its financial statements for the year ended December 31, 2006, PDC identified additional accounting errors in its previously issued financial statements.As a result, PDC undertook an evaluation to determine whether previously issued financial statements for various limited partnerships, including the Partnership, which are subject to Securities and Exchange Commission, or SEC, periodic reporting requirements, also contained material errors that required restatement.Until the evaluation was completed, the Partnership suspended periodic filings.Upon completion of the evaluation, the Managing General Partner and the Managing General Partner’s Audit Committee confirmed that the Partnership’s previously issued financial statements required restatement since the identified errors were deemed material to those financial statements. This comprehensive annual report on Form 10-K includes financial statements for the years ended December 31, 2007, 2006 and 2005 and is the first periodic report the Partnership has filed with the SEC since identification of the accounting errors.The financial information presented in this Annual Report on Form 10-K includes audited financial statements for each of the years ended December 31, 2007, 2006 and 2005, as well as unaudited interim condensed financial information for each quarter in 2007, 2006 and 2005.For additional information concerning the Partnership’s delinquent filings with the SEC, see Item 1A, Risk Factors – The Managing General Partner, with respect to its own corporate interests, the Partnership and various other limited partnerships sponsored by the Managing General Partner, have been delinquent in filing periodic reports with the SEC.Consequently, Investor Partners are unable to review the delinquent partnerships’ respective financial statements as a source of information for evaluating their investment in the Partnership and Item 9, Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. - 1 - Index Cumulative Adjustment to Partnership Equity at December 31, 2004 Since the unrecorded errors were deemed to be material to the previously issued financial statements for the period from April 30, 2003 (date of inception) to December 31, 2004 and these financial statements have not been presented herein, the Partnership effected the restatement by recording a cumulative effect adjustment to Partners’ equity at January 1, 2005 to correct prior period errors in the accounting for the following items: Errors Partners’equity increase (decrease) Accounts receivable from oil and gas sales $ Due from Managing General Partner – other, net Accumulated depreciation, depletion and amortization ) (3) Accounts payable and accrued expenses Due to Managing General Partner – derivatives ) (5) Accretion of asset retirement obligations ) (6) Decrease to Partners’ equity as of January 1, 2005 ) Partners’ equity, as previously reported Partners’ equity, as restated $ Decrease to Partners’ equity per Investor Partner unit, as of January 1, 2005 for 424.15 units outstanding $ ) Additionally, the following error did not impact Partners’ equity as of January 1, 2005: Accumulated other comprehensive income $ ) (7) The accounts receivable error of $53,433 related to an adjustment to record actual for previously estimatednatural gas and oil sales revenue of $92,359 offset by the reclassificationof unrealized derivative gains of $38,926 to Due to Managing General Partner – derivativesto conform to the current presentationat December 31, 2004. The Due from Managing General Partner – other, net error of $135,075 related to the correction of over withheld production taxes of $161,076 recorded to natural gas and oil production costs together with $4,080 of accrued interest income thereon offset by the accrual of natural gas and oil production costs of $30,081 at December 31, 2004. The accumulated depreciation, depletion and amortization (DD&A) error related to the Partnership’s wells being assigned to one combined field instead of two separate fields.The revised calculation of DD&A using two fields resulted in additional DD&A expense of $584,612at December 31, 2004. The accounts payable and accrued expenses error of $37,771 is related to the reclassification of $99,052 fromaccounts payable and accrued expenses to Due to Managing General Partner – Derivativesto conform to the current presentationwhich was offset by a $61,281 increase in accounts payable and accrued expenses resulting from the increase in oil and gas sales described in (1) above at December 31, 2004. The Due to Managing General Partner – derivatives, error of $60,126 is related to recording unrealized derivative losseswhich were previously recorded in Accumulated Other Comprehensive Income (AOCI) at December 31, 2004. - 2 - Index The accretion of asset retirement obligations error of $4,403 related to the Partnership’s use of an incorrect starting date for accretion resulting in an understatement of asset retirement obligations of $46,178 offset by the understatement of the cost of natural gas and oil properties of $41,775 at December 31, 2004. The accumulated other comprehensive income error of $60,126 at December 31, 2004 related to the Partnership’s erroneous recording of unrealized losses on derivatives in accordance with hedge accounting as a component of AOCI.The Partnership determined that its derivatives did not qualify for hedge accounting and unrealized gains or losses should be recognized in the Statement of Operations at December 31, 2004.Upon restatement of the balance sheet at December 31, 2004, AOCI is eliminated and changes in fair value of open derivative positions are recorded in retained earnings. There was no impact on total net cash provided by operating activities related to the cumulative effect adjustment to Partners’ equity at January 1, 2005 to correct prior period errors. - 3 - Index Restatement of Unaudited Interim Condensed Financial Statements for the Three Months Ended March 31, 2005 Additionally, this comprehensive Annual Report includes the restatement of the Partnership's unaudited interim condensed financial statements for the three month period ended March 31, 2005, which have been restated to properly reflect the understatement of natural gas and oil sales, the over-withholding of production taxes from revenue distributions made to the limited partners of the Partnership, the correction of DD&A, the correction of accretion of asset retirement obligations, the correction of accounts payable and accounting for the Partnership's derivatives. The following table reflects the effects of the restatements on the Condensed Balance Sheet as of March 31, 2005 and the Condensed Statements of Operations for the three month period ended March 31, 2005: Quarter ended March31, 2005 Amount as Previously Reported Unrealized Derivatives Gain (Loss), Net (1) Oil & gas Sales (2) Production and Operating Costs (3) Depreciation, Depletion & Amortization (4) Accretion of Asset Retirement Obligations (5) Reclassification (6) December31, 2004 Restatement of Partners' Equity Restated Balance Statement of Operations Natural gas and oil sales $ $ $ $
